UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-3430 CUSIP NUMBER 90456P104 (CheckOne) þForm 10-KoForm 20-FoForm 11-KoForm 10-Q¨Form 10-DoForm N-SARoForm N-CSR For Period Ended: June 30, 2014 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I—REGISTRANT INFORMATION UNI CORE HOLDINGS CORPORATION Full Name of Registrant INTERMOST CORPORATION Former Name if Applicable Room 2602, 26thFloor, Bank of America Tower, 12 Harcourt Road Address of Principal Executive Office (Street and Number) Central, Hong Kong City, State and Zip Code PART II—RULES 12B-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate). þ (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III—NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant is in the process of collecting data from its subsidiaries and affiliates in order to complete its audit.Additionally, the registrant’s Chief Executive Officer is traveling and unavailable to review the completed audit prior to its being filed.Because of these reasons, the audit will likely not be completed in time for complete review by the registrant’s Chief Executive Officer to timely file a complete and accurate report. PART IV—OTHER INFORMATION Name and telephone number of person to contact in regard to this notification. Winnie Kwan 2267 6100 (Name) (AreaCode) (Telephone Number) 2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesþNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion there? YesoNoþ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. A reasonable estimate of the results cannot be made as indicated in Part III of this Form 12b-25. 2 UNI CORE HOLDINGS CORPORATION (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. UNI CORE HOLDINGS CORPORATION September 26, 2014 By: /s/Liu Yi Sun Liu Yi Sun Chief Operating Officer and Chief Financial Officer 3
